Citation Nr: 0739420	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease ("COPD").

2.  Entitlement to service connection for valvular heart 
disease, to include as secondary to chronic obstructive 
pulmonary disease.


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from March 1961 to 
August 1974; November 1974 to June 1980 and June 1982 to 
September 1991.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a January 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for chronic 
obstructive pulmonary disease ("COPD") and valvular heart 
disease, to include as secondary to COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.

First, the record contains a December 2002 Notice of Award 
Letter from the Social Security Administration ("SSA") 
which states that the veteran is in receipt of Supplemental 
Security Income ("SSI").  When the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination.

According to his private medical records, the veteran has 
been diagnosed with ischemic cardiomyopathy, incessant 
ventricular tachycardia, COPD and hyperlipidemia.  In June 
2002, the veteran sustained two myocardial infarctions.

The veteran claims exposure to ships' stack gas, jet engine 
exhaust and chemical fumes onboard ships while he served in 
the Navy have contributed to the development of his COPD.  
Service medical records include a February 1982 treatment 
note indicating the necessity to "rule out" hypertension 
due to the veteran's high blood pressure reading of 150/100.  
Additionally, it was reported that the veteran had a long 
history of smoking 2- 3 packs per day.  On a May 1982 
Reenlistment examination, the veteran noted a history of pain 
or pressure in the chest.  On the physician's explanation 
portion of the examination, this was explained as the patient 
smoking one pack per day; complaining of upper chest pain 
because of this.  The veteran also complained of lung and 
chest pain on a June 1991 Separation examination. 

He claims he was diagnosed first with the disease before 
being separated from the service in September 1991.  In 
support of this claim, the veteran submitted a pre-separation 
June 1991 Radiology Exam Report from the Naval Air Station 
Jacksonville Clinic showing an impression of Chronic 
Obstructive Pulmonary Disease prior to his separation from 
service in September 1991.  

The veteran was not provided with a VA examination to 
determine if the veteran's COPD was related to service, to 
include smoking in service.  The duty to assist requires that 
an examination, to include an opinion, must be scheduled 
prior to an adjudication of this claim.

The veteran's service medical records show that he gave a 
history of chest pain.  Current treatment reports show that 
the veteran has heart disease.  The veteran should be 
scheduled for a VA cardiology examination for the purpose of 
determining the etiology of the current heart disease.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

The Board has reviewed the notice letters of record and finds 
that they are deficient.  Therefore, a corrective notice 
letter should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran a notice 
and assistance letter which meets the 
requirements set forth in the VCAA and 
subsequent interpretive authority.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim; and
(5) provide an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as 
well as copies of all medical records 
underlying that determination.

3.  The veteran should be scheduled for a 
respiratory VA examination for the 
purpose of determining the etiology of 
the veteran's COPD.  All necessary 
studies should be conducted and all 
findings reported in detail.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, with respect to the following:

a)  Whether the veteran's current COPD 
is related to service, including the 
COPD noted on June 1991 radiology 
report.
b)  State whether the veteran's COPD is 
related to his long history of smoking, 
to include smoking in and out of 
service.

The examiner must provide a complete 
rationale for all opinions provided, 
and should expressly state whether they 
have reviewed the claims file, 
including the veteran's service medical 
records.

4.  The veteran should be scheduled for a 
VA cardiology examination.  All necessary 
studies should be conducted and all 
findings reported in detail.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, with respect to the following:

a)  Whether the veteran's current heart 
disease is related to service.  In 
addressing this question the examiner 
should not the EKG's of record.
b)  Whether the veteran's heart disease 
is caused by or aggravated by COPD.
c) Whether his heart disease is due to 
his long history of smoking, to include 
smoking in and out of service.

The examiner must provide a complete 
rationale for all opinions provided, 
and should expressly state whether they 
have reviewed the claims file, 
including the veteran's service medical 
records.

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the veteran's claims of service 
connection.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
includes clear reasons and bases for 
all determinations and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



